Citation Nr: 1315263	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  12-11 079	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a low back disability from January 27, 2009 to May 15, 2011.

2.  Entitlement to an evaluation in excess of 40 percent for a low back disability after May 16, 2011.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1997 to May 1997, from July 1999 to April 2000, and from February 2003 to June 2004.  He had service in Iraq from April 2003 to April 2004 and was awarded the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued a 20 percent disability rating for low back disability.

By way of background, a December 2009 rating action continued and confirmed a 20 percent disability rating for low back disability.  Within one year of this determination, the Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2012).  As such, the December 2009 rating action became final.  

In September 2012, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).

In November 2012, the Board remanded the case for additional development.  In April 2013, following the receipt of new evidence (the December 2012 VA examination) the RO issued a rating decision increasing the rating of the Veteran's low back disability to 40 percent, effective May 16, 2011.  The RO also granted service connection for lumbar radiculopathy to the right lower extremity, assigning a 40 percent rating effective May 16, 2011.

The issues of entitlement to service connection for hemorrhoids, claimed as secondary to medication used to treat the service connected low back disability; and for an increased evaluation for posttraumatic stress disorder (PTSD), and to service connection for a sleep disorder as secondary to the Veteran's back disability have been raised by the record.  The Board notes that it referred these issues to the RO in its November 2012 remand, but the claims file and electronic paperless file show no evidence that the RO has taken any action with respect to these issues.  As they have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred again to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On April 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he requested withdrawal of the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran, through his representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


